DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 11/30/2020 cancelling Claims 1-47 and introducing new Claims 48-67 is acknowledged and accepted.

Allowable Subject Matter
Claims 48-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 48, the prior art of record, taken either alone or in combination, fails to disclose or render obvious providing a device for evaluating the mechanical property comprising: a source of electromagnetic radiation in optical communication with the sensing layer, the source being arranged for generating electromagnetic radiation having a coherence length that is of the same order of magnitude as the thickness of the sensing layer or longer than the thickness of the sensing layer; and a detector for detecting the electromagnetic radiation and being in optical communication with the sensing layer and arranged for receiving the electromagnetic radiation after the electromagnetic radiation is reflected at the interface at the sensing surface of the sensing layer; applying the suitable load across both the 
Regarding Independent Claim 60, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a handheld device for evaluating a mechanical property of a material comprising: a source of electromagnetic radiation in optical communication with the sensing layer, the source being arranged for generating electromagnetic radiation having a coherence length that is of the same order of magnitude as the thickness of the sensing layer or longer than the thickness of the sensing; and a detector for detecting the electromagnetic radiation and being in optical communication with the sensing layer and arranged for detecting electromagnetic radiation reflected at the interface at the sensing surface of the sensing layer; wherein the device comprises: a first optical path-length in use providing a first signal, the first signal being a signal that is reflected at the sensing surface of the sensing layer; and a second optical path-length in use providing a second signal; and wherein the detector is positioned to detect both the first signal and the second signal whereby the detector 

Claims 49-59 and 61-67 are allowable at least based upon their dependence on Claims 48 and 60.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877